27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Richard William AGARD, Appellant.
No. 94-1107ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Richard William Agard appeals his conviction for embezzlement from an Indian tribal organization.  Agard contends that he received ineffective assistance from his trial counsel.  Agard's claims of ineffective assistance of counsel are best presented on motion under 28 U.S.C. Sec. 2255.  Thus, the court will not consider Agard's ineffective assistance of counsel claims on direct appeal.  Agard also contends the evidence is insufficient to sustain his conviction.  On review, we must consider the evidence in the light most favorable to the Government and affirm if there is substantial evidence to support the verdict.  We conclude there is sufficient evidence from which a reasonable jury can find beyond a reasonable doubt the essential elements of the crime and Agard's guilt.  We thus affirm Agard's conviction.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation